             Case 2:17-cr-01214-JJT Document 92 Filed 11/06/19 Page 1 of 11



Charles Swift, TX Bar #24091964
CONSTITUTIONAL LAW CETNER
FOR MUSLIMS IN AMERICA
833 E. Arapaho Rd., Suite 102
Dallas, TX 75081
Telephone: (972) 914-2507
Facsimile: (972) 692-7454
cswift@clcma.org
Pro Hac Attorney for Defendant Mustafa Kamal


                               UNITED STATES DISTRICT COURT
                                   DISTRICT OF ARIZONA

United States of America,
                                                          No. 2:17-cr-01214-JJT
                  Plaintiff,
vs.                                                    DEFENSE SENTENCING
                                                          MEMORANDUM
Mustafa Kamal,
                                                         (Honorable John Tuchi)
                  Defendant.

           Defendant Mustafa Kamal (“Mr. Kamal”) through counsel, respectfully submits this

Sentencing Memorandum in connection with his sentencing by the Court on November 12, 2019.

On August 29, 2019, Mr. Kamal plead guilty before this Honorable Court to one count of 18 U.S.C.

§ 879(a)(1), Threats Against a Former President. Mr. Kamal accepts full responsibility for his

actions, and through this memorandum, seeks to provide the Court with information pertinent to

his sentencing in the interests of justice under 18 U.S.C. § 3553(a).

DEFENDANT KAMAL’S SENTENCING MEMORANDUM

      I.      SENTENCING ANALYSIS

           In accordance with United States v. Booker, 543 U.S. 220 (2005), the Court is directed to

impose a sentence in accordance with 18 U.S.C. § 3553(a). In so doing, the Court is to impose a

sentence “sufficient, but not greater than necessary” to comply with the purposes of punishment


                                                   1
          Case 2:17-cr-01214-JJT Document 92 Filed 11/06/19 Page 2 of 11



set forth in 18 USC § 3553(a)(2). Id.; see, e.g., Kimbrough v. United States, 552 U.S. 85, 111

(2007) (“sufficient, but not greater than necessary” requirement is the “overarching instruction” of

§ 3553(a)). Those purposes include “to reflect the seriousness of the offense, to promote respect

for the law, and to provide just punishment for the offense,” 18 USC § 3553(a)(2)(A); “to afford

adequate deterrence to criminal conduct,” id. § 3553(a)(2)(B); “to protect the public from further

crimes of the defendant,” id. § 3553(a)(2)(C); and “to provide the defendant with needed

educational or vocational training, medical care, or other correctional treatment in the most

effective manner.” Id. § 3553(a)(2)(D). In determining a sentence “sufficient, but not greater than

necessary” to accomplish these purposes, courts must consider a number of factors, including (as

relevant here) “the nature and circumstances of the offense and the history and characteristics of

the defendant,” id. § 3553(a)(1); the guidelines sentencing range and any applicable Sentencing

Commission policy statements, id. § 3553(a)(4), (5); and “the need to avoid unwarranted sentence

disparities among defendants with similar records who have been found guilty of similar conduct,”

id. at § 3553(a)(6).

       The Sentencing Guidelines recognize that mental and emotional conditions “may be

relevant in determining whether a departure is warranted, if such conditions, individually or in

combination with other offender characteristics, are present to an unusual degree and distinguish

the case from the typical cases covered by the guidelines.” USSG § 5H1.3.1 Given the magnitude

of Mr. Kamal’s mental health difficulties, it is a condition that is “present to an unusual degree”

and that “distinguish[es] the case from the typical cases covered by the guidelines.”




1
 The current language of the provision reflects a 2010 amendment. See USSG App. C, Vol III at
348 (Amendment 739). Prior to the amendment, the provision stated that mental and emotional
conditions were “not ordinarily relevant in determining whether a departure is warranted.” See
United States v. Ferguson, 942 F.Supp.2d 1186, 1192 (M.D. Ala. 2013).
                                                 2
           Case 2:17-cr-01214-JJT Document 92 Filed 11/06/19 Page 3 of 11



         The harder question is whether he would also qualify for a downward departure on the

basis of USSG § 5K2.13. That provision requires that “the defendant committed the offense while

suffering from a significantly reduced mental capacity,” and that “the significantly reduced mental

capacity contributed substantially to the commission of the offense.” Then, too, the Court may

not depart if “the defendant’s criminal history indicates a need to incarcerate the defendant to

protect the public.” In a case such as this one in which Mr. Kamal has significant mental health

issues but has been treated and has the benefit of a large, capable support system, a Rule

11(c)(1)(B) plea agreement is appropriate to ameliorate what could otherwise be an overly severe

penalty to impose on an individual with mental health issues.

         There are reasons for a downward departure relating to Mr. Kamal’s mental health but

there are also reasons for an upward departure, namely the facts that his criminal history and the

instant offense are a result of his mental illnesses. But Mr. Kamal has now received appropriate

treatment for these psychiatric illnesses and thus, there is no need to depart upwards. On the

contrary, every indication shows that Mr. Kamal needs continued psychiatric medication and

treatment and the support of his family to succeed in that process.

         For these reasons, the defense agrees with the recommend guidelines range and respectfully

submits that a sentence within the Guidelines range, but under no circumstances more than time

served, is sufficient, but not greater than necessary in this case.

   II.      SENTENCING FACTORS UNDER 18 U.S.C. § 3553(a)

A. History and Characteristics of the Defendant

         The Presentence Report (PSR) provides a broad overview of Mr. Kamal’s personal life and

family history. Mr. Kamal grew up in Iraq during the 1990’s, when Iraq was suffering under the

brutal dictatorship of Saddam Hussein and crippling international sanctions. Mr. Kamal’s father



                                                   3
          Case 2:17-cr-01214-JJT Document 92 Filed 11/06/19 Page 4 of 11



feared Saddam Hussein and the family fled Iraq to Turkey when Mr. Kamal was 16 years old.

From there, the family came to the United States as refugees. Arriving in the United States at 17

years of age, Mr. Kamal faced a new society and culture at a critical age for social and

psychological development. Mr. Kamal’s family faced financial difficulties and Mr. Kamal

worked to assist them. After graduating from high school, he enrolled in community college to

study computer science, but he could not graduate. (PSR, 58). At this time, he was exposed to and

began using cannabis, drinking alcohol, and experimenting twice with other illegal substances. It

is unclear when Mr. Kamal’s significant mental health issues began, but his unstable and troubled

life as a youth and as a young adult Iraqi refugee in the United States certainly contributed to the

advancing psychological issues he suffered from at the time of the instant offense.

       Mr. Kamal has a significant history of mental health issues including Schizoaffective

Disorder, Bipolar Type; Provisional Delusional Disorder, Psychotic Disorder and possible

Schizophrenia. (PSR, 49-52). Mr. Kamal was evaluated at the U.S. Medical Center in Springfield,

Missouri from January 10, 2019, to April 29, 2019, when he was found incompetent and kept for

treatment to restore his competency. This is the first time Mr. Kamal was properly treated for his

psychiatric health issues, the first time he has been put on psychotropic medications, which he has

stated have been beneficial to him. (PSR, 51). He was not taking any such medications when he

committed the instant offense. Mr. Kamal has stated he believes he will benefit from further mental

health treatment. Mr. Kamal’s adequate medication and care have made a marked improvement in

his mental health. He is also fortunate to have a robust system of family support. Mr. Kamal is

very close to his family. His mother, father, sister, and brother all live together in the same house

and have supported each other since coming to the United States as refugees. (Exhibit A.1, A.2,




                                                 4
          Case 2:17-cr-01214-JJT Document 92 Filed 11/06/19 Page 5 of 11



A.3, A.4, A.5). In the letters2 submitted with this Sentencing Memorandum, Mr. Kamal’s family

describe their deep care for Mr. Kamal and the “wake up call” the instant offense created regarding

his mental health. Mr. Kamal’s mother and father are determined to assist Mr. Kamal in his

treatment to ensure his continued progress as it has had a “powerful positive impact” on the entire

family (Exhibit A.2). Mr. Kamal’s family begs that the Court give a sentence that would allow Mr.

Kamal to return home and emphasize that they will “make [sure] that he shows up at any

appointment that he is scheduled to go to as well as making sure he takes his medication as he is

supposed to.” (Exhibit A.1, A.2). His family notes that they have noticed a significant

improvement in Mr. Kamal since his treatment and they are eager for him to return home to further

his progress and return him as a positive and productive member of the community. (Exhibit A.1-

A.5). Both his family and friends believe Mr. Kamal will make every effort to work with the

Government on his treatment and that his gentle and generous nature will ensure he is returned as

a positive and grateful member of the community. (Exhibit A). For these reasons, the defense

respectfully submits that Mr. Kamal’s personal and family history and characteristics merit a

sentence within the Guidelines range, but not greater than time served.

B. The Events Giving Rise to the Offense Conduct

        The evaluator at the Federal Bureau of Prisons indicated that Mr. Kamal experienced manic

and psychotic symptoms in the months preceding his arrest for the instant offense. This evaluator

also noted that antipsychotic medication was the proper treatment for this psychotic disorder and

Mr. Kamal has stated that this medication has been beneficial to him. (PSR, 51).



2
  Exhibit A consists of 10 letters from Mr. Kamal’s friends and family members. These include letters
from his mother, father, brother and sisters. Letters from the Arizona Allnation Refugee Resource Center,
a U.S. military veteran and family friend, and his friends. They all attest to Mr. Kamal’s kind, respectful
and generous character and his contributions to his community and his family. His family’s letters are
strong testimonials of the support he will receive in their care and their investment in his success.
                                                     5
            Case 2:17-cr-01214-JJT Document 92 Filed 11/06/19 Page 6 of 11



          At the time of the instant offense, Mr. Kamal was clearly psychologically unwell. The

rambling and delusional Facebook posts he made about “black magic for earth” and sending the

Obama’s back to Africa, are clearly a result of his underlying schizophrenic and psychotic

disorders. Further, the statement Mr. Kamal made to the officers at his home that he “did have

intent to kill President Obama” was made under the stress and overstimulation of having law

enforcement confront him inside his home. (PSR, 8-9). Because of the manic and psychotic

symptoms he was experiencing at this time, Mr. Kamal would have become very agitated and

overstimulated by the presence and insistence of law enforcement. His statement was made with

no intention or ability to carry out his threat, it was a statement made out of frustration in an

impaired and untreated psychological state. Pursuant to Rule 11 (c)(1)(B), the Government has

agreed to recommend that for the purposes of USSG §2A6.1(b)(5), Mr. Kamal’s offense involved

a single instance, evidencing little or no deliberation, resulting in a four-level reduction. This

recommendation is made because Mr. Kamal had no intention of carrying out his threat and the

circumstances surrounding the statements he made are clearly the result of mental illness. For these

reasons, Mr. Kamal’s “history and characteristics” and “the nature and circumstances of the

offense,” justify a sentence within the Guidelines and certainly no more than time served. 18

U.S.C. § 3553(a)(1).

   III.      PURPOSES UNDER 18 U.S.C. § 3553(a)(2)

          Under 18 U.S.C. § 3553, the Court is instructed that it “shall impose a sentence sufficient,

but not greater than necessary.” Of the goals set out in 18 U.S.C. § 3553(a)(2), the Government

and the Court consider carefully the need for the sentence to “reflect the seriousness of the offense,

to promote respect for the law, and to provide just punishment for the offense;” the need “to afford

adequate deterrence to criminal conduct;” the need “to protect the public from further crimes of



                                                   6
          Case 2:17-cr-01214-JJT Document 92 Filed 11/06/19 Page 7 of 11



the defendant,” and “the need to avoid unwarranted sentence disparities among defendants with

similar records who have been found guilty of similar conduct.” 18 U.S.C. § 3553(a)(2).


        To the extent that Mr. Kamal’s mental illness contributed to the offense, a sentence of time

served, and within the guidelines, is justified by the recognition that those who commit offenses

due to mental illness or deficits of intellect are less culpable:

        Together, the amendments and policy statements [of the Guidelines] reflect the
        principle that "punishment should be directly related to the personal culpability of
        the criminal defendant." Penry v. Lynaugh, 492 U.S. 302, 319, 109 S. Ct. 2934, 106
        L. Ed. 2d 256 (1989), abrogated on other grounds, Atkins v. Virginia, 536 U.S. 304,
        307, 122 S. Ct. 2242, 153 L. Ed. 2d 335 (2002). A few "exceptionally" mentally ill
        defendants may be found incompetent to stand trial or judged not guilty by reason
        of insanity; however, there also exists a spectrum of mental deficits and diseases
        that lessen, but do not erase, a person's responsibility for her crimes. See Jennifer
        S. Bard, Re-Arranging Deck Chairs on the Titanic: Why the Incarceration of
        Individuals with Serious Mental Illness Violates Public Health, Ethical, and
        Constitutional Principles and Therefore Cannot Be Made Right by Piecemeal
        Changes to the Insanity Defense, 5 Hous. J. Health L. & Pol'y 1, 4-5 (2005).
        "[E]vidence about [a] defendant's background and character is relevant" to the
        sentencing decision, "because of the belief, long held by this society, that
        defendants who commit criminal acts that are attributable to a disadvantaged
        background, or to emotional and mental problems, may be less culpable than
        defendants who have no such excuse." Penry, 492 U.S. at 319 (quoting California
        v. Brown, 479 U.S. 538, 545, 107 S. Ct. 837, 93 L. Ed. 2d 934 (1987) (O'Connor,
        J., concurring)).

United States v. Ferguson, 942 F.Supp.2d 1186, 1192-1193 (M.D. Ala. 2013)

Mr. Kamal is now being treated for his mental illnesses. He has improved and this has been noticed

by the Federal Bureau of Prisons and his family. (Exhibit A, —, PSR, 44). Mr. Kamal’s offense,

while serious, was made without any deliberation or intent to carry it out. His continued psychiatric

treatment and return to his strong familial support system are needed here. For these reasons, the

Defense submits that a sentence of time served best serves the purposes of

18 U.S.C. § 3553(a)(2).




                                                   7
          Case 2:17-cr-01214-JJT Document 92 Filed 11/06/19 Page 8 of 11



   IV.     EFFECT OF THE PLEA AGREEMENT

   In the Rule 11 (c)(1)(B) plea agreement, the government agreed to recommend a sentence of

time served. (Dkt. 83, para 3(b)). The Guidelines range calculated for Mr. Kamal’s offense is a

sentence between 12 and 18 months in prison. Under 18 U.S.C. § 3585(b), regarding the

calculation of credit for prior custody, the Bureau of Prisons determines pretrial credit rather than

the Court. “A defendant shall be given credit toward the service of a term of imprisonment for any

time he has spent in official detention prior to the date the sentence commences -(1) as a result of

the offense for which the sentence was imposed.” 18 U.S.C. § 3585(b). While the Court does not

calculate the time served in prior custody, it does need to show what the defendant’s time served

consists of. Thus this case presents a need to deviate slightly from the general rule that the Court

does not concern itself with prior custody credit.

   In an effort to aid the Court in the absence of any calculation from the Government or in the

PSR, the defense has calculated the possible time served timeline for the purposes of § 3585(b).

The defense is unable to identify if Mr. Kamal’s four months in treatment, under the custody of

the Attorney General, is included in calculation of time served in prior custody, thus both

calculations are included here.

   Mr. Kamal was ordered detained on September 8, 2017. He was not ordered to receive

treatment to restore his competency until October 30, 2018. This was a period of 13 months and

3 weeks. He was declared competent on May 13, 2019. From May 13, 2019 until sentencing on

Nov. 12, 2019 is six months in custody. Without including time for Mr. Kamal’s psychiatric

treatment, his time served is 19 months and 3 weeks. Alternatively, Mr. Kamal’s time served, when

calculated to include his treatment, would be 23 months and 3 weeks.




                                                 8
          Case 2:17-cr-01214-JJT Document 92 Filed 11/06/19 Page 9 of 11



   Under paragraph 3(b) of the Plea Agreement, the government’s recommendation is tied, in

part, to the amount of time served in prior custody. The defense wants to ensure that this calculation

is accurate and binding to make certain the sentence meets all requirements. The defense is

primarily concerned about whether Mr. Kamal’s time in custody for mental health treatment would

be counted as time in prior custody by the BOP. There is certainly an argument that it should be,

but the defense has not identified case law on this issue. Accordingly, the defense respectfully

submits that the Court conservatively calculate Mr. Kamal’s time served in order to adhere to the

intent of the plea agreement (Dkt. 83, 3(b)), absent assurances from the government that the BOP

will credit all of Mr. Kamal’s prior custody.

   Whatever the Court may conclude is the proper calculation of the time served, the defense

submits that the Court should give a sentence within the guidelines range even though Mr. Kamal

has already served time in excess of the recommended guidelines range. The defense notes this

may be unpalatable to the Court, but Mr. Kamal is a unique case, he has benefitted from his

additional time in detention because he has finally received proper psychiatric care and medication.

Now that Mr. Kamal has received treatment and proper medication, he is doing much better. The

key for this particular defendant is that this treatment is continued in the supportive and familiar

environment of his family home. For these reasons, the defense recommends a sentence within the

guidelines range, but in no case should it exceed the greater of time served.

   V.      MR. KAMAL’S SENTENCING RECOMMENDATION

           a. Sentence

        Because Mr. Kamal is significantly disabled by his mental illness and made his threatening

statement to the officers while suffering with manic and psychotic symptoms, agitation and

overstimulation, a sentence of time served, in line with the guideline range of 12 to 18 months is



                                                  9
          Case 2:17-cr-01214-JJT Document 92 Filed 11/06/19 Page 10 of 11



sufficient but not greater than necessary to fulfill the goals of sentencing established by Congress

and the need to punish, deter, and rehabilitate. Mr. Kamal, therefore, requests that this Court

impose the sentence of time served recommended by the Office of Probation and the Government

with appropriate sanctions to ensure that he receives the necessary treatment.

            b. No Fine Should Be Imposed

   Per the Guidelines, Probation notes that subject to Mr. Kamal’s ability to pay, the Court may

impose a fine sufficient to cover the costs of probation, supervised release and imprisonment.

(PSR, 73,76). However, the PSR also notes that Mr. Kamal has no ability to pay any such fine.

(PSR, 62-66). The government also has not recommended any fine. (Dkt. 83, 3(b)). Mr. Kamal

would be burdened beyond what he can manage with any fine and it would impair his recovery.

For these reasons, the defense respectfully submits that no fine be imposed.

   VI.      MR. KAMAL REQUESTS NOTICE OF ANY POSSIBLE DEPARTURE

   If the Court anticipates sentencing Mr. Kamal to a term outside of the recommended sentence

in the plea agreement on a ground not identified for departure in the presentence report or a

prehearing submission, the Defense respectfully requests notice of this intent and the opportunity

to respond to the concerns of the Court pursuant to Fed. R. Crim. Proc. 32 (h).

   VII.     CONCLUSION

         For the reasons set forth above, counsel on behalf of the defendant urges this court to

impose the recommended sentence of time served.

Respectfully submitted,

s/ Charles D. Swift
Charles D. Swift
Texas Bar No. 24091964
Pro Hac Attorney for Mustafa Kamal
Constitutional Law Center for
Muslims in America

                                                10
        Case 2:17-cr-01214-JJT Document 92 Filed 11/06/19 Page 11 of 11



833 E. Arapaho Rd, Suite 102
Richardson, TX 75081
Phone: (972) 914-2507
cswift@clcma.org



                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 6th day of November, 2019, I electronically filed the
foregoing with the Clerk of the Court using the CM/ECF system which will automatically send a
notice of this electronic filing to all counsel of record.


/s/ Charles D. Swift
Charles D. Swift
Pro Hac Attorney for Defendant, Mustafa Kamal




                                             11
